Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 12, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  152906                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 152906
                                                                    COA: 328113
                                                                    Wayne CC: 02-000276-FC
  JEROME WILLIAM BORTHWELL,
           Defendant-Appellant.

  _________________________________________/

         By order of November 17, 2016, the prosecuting attorney was directed to answer
  the application for leave to appeal the November 4, 2015 order of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Wayne Circuit Court for an evidentiary hearing
  regarding the defendant’s claims for relief. MCR 6.508(C).

        WILDER, J., took no part in the decision of this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 12, 2017
           p0509
                                                                               Clerk